COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  GEORGE L. MORTENSEN,                            §               No. 08-19-00080-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                Probate Court No. 1

  DANIEL VILLEGAS AND ELVIA L.                    §             of El Paso County, Texas
  RAMIREZ,
                                                  §                (TC# 2010-P00681)
                         Appellees.
                                              §
                                            ORDER

       On March 27, 2019, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On March 29, 2019

Appellees filed an objection. The Court finds Appellees’ objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before May 1, 2019.

       IT IS SO ORDERED this 1st day of April, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.